DETAILED ACTION
This non-final rejection is responsive to the claims filed 30 April 2020.  Claims 1-19 are pending.  Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 describes a “computer readable storage medium”.  
Further, Applicant's specification, fails to explicitly define the scope of “a computer readable storage medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira (US 2020/0118198 A1) hereinafter known as Benkreira.

Regarding independent claim 1, Benkreira teaches:
receiving an instruction for taking a screenshot of a broadcasting page;  (Benkreira: Figs. 6-7 and ¶[0096]; Benkreira teaches the user of the client device capturing a screenshot of the display via I/O.)
obtaining the screenshot of the broadcasting page;  5(Benkreira: Fig. 7 and ¶[0096]; Benkreira teaches the user of the client device capturing a screenshot of the display via I/O.)
...
...
sending an order generation request based on the order information and the screenshot, wherein the order generation request is used for requesting generation of an e-order based on the order information and the screenshot.  (Benkreira: Fig. 6 and ¶[0082] and ¶[0089]; Benkreira teaches configuring and completing the purchase transaction.)

This embodiment of Benkreira does not explicitly teach every aspect of:
displaying an information input page in a first target area of the broadcasting page;  
obtaining order information based on the information input page; and 

However, Benkreira does further teach:
displaying an information input page in a first target area of the broadcasting page;  (Benkreira: Fig. 8 and ¶[0102]; Benkreira teaches displaying a user interface where the user can enter further information to configure the purchase transaction.)
obtaining order information based on the information input page; and  (Benkreira: Fig. 8 and ¶[0102]; Benkreira teaches displaying a user interface where the user can enter further information to configure the purchase transaction to complete the order transaction.)

Benkreira is in the same field of endeavor as the present invention, as it is directed to processing e-commerce transactions based on screenshots.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot to further have the user fill in additional info.  An embodiment of Benkreira already teaches formulating an order from a screenshot.  Benkreira further provides the additional functionality of the user providing additional info.  As such, it would have been obvious to one of ordinary skill in the art to combine these teachings because the combination would allow formulating a complete transaction.


Regarding claim 2, Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein the instruction is triggered by any one of following operations: a screen shooting operation; a clicking operation on a target control on the broadcasting page; or a target gesture operation.  (Benkreira: Fig. 7 and ¶[0096]; Benkreira teaches the user of the client device capturing a screenshot of the display via I/O.)


Regarding claim 3, Benkreira further teaches the method according to claim 2 (as cited above).

Benkreira further teaches:
wherein the target control is used to provide a function of purchasing a commodity corresponding to the broadcasting page.  (Benkreira: Fig. 7 and ¶[0096]; Benkreira teaches the user of the client device capturing a screenshot of the display via I/O.)


Regarding claim 12, Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein the obtaining order information based on the 15information input page comprises: detecting an input operation in the information input page and obtaining information input by the input operation as the order information.  (Benkreira: Fig. 8 and ¶[0102]; Benkreira teaches displaying a user interface where the user can enter further information to configure the purchase transaction.  After the user input, the interface displays that an order is being processed.)


Regarding claim 13, Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein after obtaining order information based on the information input page, the method further comprises:  20displaying a resource transfer page corresponding to the order information in the first target area of the broadcasting page; and performing the sending the order generation request based on the order information and the screenshot when resource transfer is completed based on the resource transfer page.  (Benkreira: Fig. 8 and ¶[0102]; Benkreira teaches displaying a user interface where the user can enter further information to configure the purchase transaction.  After the user input, the interface displays that an order is being processed.)


Regarding claim 14, Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein the screenshot is used for determining a target 25commodity from a commodity list corresponding to the broadcasting page based on the screenshot.  (Benkreira: Fig. 6 and ¶[0077]; Benkreira teaches identifying the item based on an e-commerce website that sells the item.  Accordingly, the e-commerce website contains the list of items and the system identifies the item on the screenshot from this list.)


Regarding claims 17-19, these claims recite a terminal, a computer readable storage medium and an executable program code that perform the method of claim 1; therefore, the same rationale for rejection applies.


Regarding claim 16, Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein the broadcasting page comprises any one of following: 27Atty. Dkt.: TD200200537US3Specificationa real-time video broadcasting page; or a non-real-time video broadcasting page.  (Benkreira: ¶[0027]; Benkreira further teaches that an “image” may connote video formats.)


Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira in view of Cheung (US 2015/0235297 A1) hereinafter known as Cheung.

Regarding claim 4, Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira does not explicitly teach the limitations of claim 4.

However, Cheung teaches:
wherein after obtaining the screenshot of the broadcasting page, the method further comprises any one of following: recognizing the screenshot to obtain commodity price information contained in the 20screenshot; or recognizing a video stream in target duration before a generation moment of the screenshot to obtain commodity price information indicated by the video stream.  (Cheung: ¶[0045]-¶[0049]; Cheung teaches using OCR to segment a screenshot wherein the segment may include price.)

Benkreira and Cheung are in the same field of endeavor as the present invention, as the references are directed to processing e-commerce transactions based on screenshots.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot as taught in Benkreira with using OCR to extract a price from a screenshot as taught in Cheung.  Benkreira already teaches using a screenshot to formulate a purchase order.  However, Benkreira does not teach using OCR to extract a price form a screenshot.  Cheung provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira to include teachings of Cheung because the combination would allow extracting more information, as suggested by Cheung: ¶[0049].


Regarding claim 5, Benkreira in view of Cheung further teaches the method according to claim 4 (as cited above).

Cheung further teaches:
wherein the recognizing the screenshot to obtain commodity price information contained in the screenshot comprises any one of following:  25performing character recognition on a second target area of the screenshot to obtain a numeric character in the second target area, and taking the numeric character as the commodity price information; performing character recognition on the screenshot to obtain characters comprised in the screenshot, and taking a numeric character, which has a target position relationship with a target 30character, in the screenshot as the commodity price information when the target character is 25Atty. Dkt.: TD200200537US3 Specification comprised in the characters; or performing character recognition on the screenshot to obtain characters comprised in the screenshot, and taking a character whose font conforms to a target font among the characters as the commodity price information.  (Cheung: ¶[0045]-¶[0049]; Cheung teaches using OCR to segment a screenshot wherein the segment may include price.)


Regarding claim 15, Benkreira further teaches the method according to claim 1 (as cited above).

Cheung further teaches:
wherein commodity price information in the order information is used for determining a target commodity from a commodity list corresponding to the broadcasting page.  (Cheung: ¶[0052]; Cheung teaches identifying segments that have price and thus, recognizing the merchandise identification number.)
Benkreira and Cheung are in the same field of endeavor as the present invention, as the references are directed to processing e-commerce transactions based on screenshots.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot as taught in Benkreira with using OCR to extract a price from a screenshot and thus, recognize the merchandise identification number as taught in Cheung.  Benkreira already teaches using a screenshot to formulate a purchase order.  However, Benkreira does not teach using OCR to extract a price form a screenshot and recognizing the merchandise identification number.  Cheung provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira to include teachings of Cheung because the combination would allow more accurate identification.


Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira in view of Cheung in view of Kato (US 2007/0206884 A1) hereinafter known as Kato.

Regarding claim 6, Benkreira in view of Cheung further teaches the method according to claim 5 (as cited above).

Benkreira in view of Cheung does not explicitly teach the limitations of claim 6.

However, Kato teaches:
wherein the numeric character, which has the target position relationship with the target character, in the screenshot, is any one of following types of numeric characters: a numeric character, having a distance being smaller than a distance threshold from the target character, in the screenshot;  10a numeric character, arranged at a position in a target azimuth of the target character and having a distance being smaller than the distance threshold from the target character, in the screenshot; or a numeric character, separated from the target character by a target symbol, in the screenshot.  (Kato: Figs. 2-3 and ¶[0023] and ¶[0041]; Kato teaches information concerning the relative position of an item value (interpreted as the numeric character) to a corresponding item name (interpreted as the target character).  The character strings must be within a given threshold distance.)

Kato is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. retrieving numerical data from an OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract a price from a screenshot as taught in Benkreira in view of Cheung with retrieving the numeric data within a threshold distance of a target character as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach retrieving the numeric data within a threshold distance of a target character.  Kato provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Kato because the combination would allow more accurate data retrieval.


Regarding claim 7, Benkreira in view of Cheung further teaches the method according to claim 5 (as cited above).

Benkreira in view of Cheung does not explicitly teach the limitations of claim 7.

However, Kato teaches:
wherein before performing character recognition on the second target area of the screenshot to obtain the numeric character in the second target area, and taking the numeric character as the commodity price information, the method further comprises any one of following: taking a preset area in the screenshot as the second target area;  20determining an area that is framed by a closed line with a target shape as the second target area when it is detected that the closed line is comprised in the screenshot; or determining an area corresponding to a target mark as the second target area when it is detected that the target mark is comprised in the screenshot.  (Kato: Figs. 2-3 and ¶[0023] and ¶[0041]; Kato teaches information concerning the relative position of an item value (interpreted as the numeric character) to a corresponding item name (interpreted as the target character).  The character strings must be within a given threshold distance.  Further, the item name, i.e. the target character, is interpreted as the target mark.)
Kato is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. retrieving numerical data from an OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract a price from a screenshot as taught in Benkreira in view of Cheung with retrieving the numeric data within a threshold distance of a target character as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach retrieving the numeric data within a threshold distance of a target character.  Kato provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Kato because the combination would allow more accurate data retrieval.


Regarding claim 10, Benkreira in view of Cheung further teaches the method according to claim 4 (as cited above).

Benkreira in view of Cheung does not explicitly teach the limitations of claim 10.

However, Kato teaches:
wherein the displaying the information input page in the first target area of the broadcasting page comprises:  10displaying the information input page that comprises the commodity price information in the first target area of the broadcasting page.  (Kato: Figs. 7 and 9 and ¶[0048] and ¶[0058]-¶[0059]; Kato teaches extracting items such as price information and being able to edit the extracted items.)
Kato is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. retrieving numerical data from an OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract an editable price number from a screenshot as taught in Benkreira in view of Cheung with retrieving the numeric price data and edition the price information as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach retrieving the numeric price data and edition the price information.  Kato provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Kato because the combination would allow the user to edit the extracted items, as suggested by Kato: ¶[0058]-¶[0059].


Regarding claim 11, Benkreira in view of Cheung further teaches the method according to claim 10 (as cited above).

Kato further teaches:
wherein the commodity price information displayed in the information input page is changeable information.  (Kato: Figs. 7 and 9 and ¶[0048] and ¶[0058]-¶[0059]; Kato teaches extracting items such as price information and being able to edit the extracted items.)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira in view of Cheung in view of Arnett (US 2019/0180343 A1) hererinafter known as Arnett.

Regarding claim 8, Benkreira in view of Cheung further teaches the method according to claim 4 (as cited above).

Benkreira in view of Cheung does not explicitly teach the limitations of claim 8.

However, Arnett teaches:
wherein the recognizing the video stream in target duration 25before the generation moment of the screenshot to obtain commodity price information indicated by the video stream comprises: performing voice recognition on voice data in the video stream to obtain the commodity price information.  (Arnett: ¶[0040]-¶[0042]; Arnett teaches determining specific item attributes, such as the price, via a voice command from a video presentation.  ¶[0032] further teaches the price being a numeric character.)
Arnett is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. extracting price information from a video via a voice command.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract a price form a screenshot as taught in Benkreira in view of Cheung with using a voice command to extract the price from a video as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach using a voice command to extract the price from a vide.  Arnett provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Arnett because the combination would allow more accurate data retrieval.


Regarding claim 9, Benkreira in view of Cheung in view of Arnett further teaches the method according to claim 8 (as cited above).

Arnett further teaches:
wherein the performing voice recognition on voice data in 30the video stream to obtain the commodity price information comprises any one of following: performing voice recognition on the voice data to obtain a numeric character, and taking 26Atty. Dkt.: TD200200537US3 Specification the numeric character as the commodity price information; performing voice recognition on the voice data to obtain voice information, and taking a numeric character behind target information in the voice information as the commodity price information; or  5performing voice recognition on the voice data, and taking a numeric character group with the number of repetition times greater than a target number of times among recognized numeric characters as the commodity price information.  (Arnett: ¶[0040] and ¶[0042]; Arnett teaches determining specific item attributes, such as the price, via a voice command from a video presentation.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145